Citation Nr: 1117976	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  05-37 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to increased initial rating for the service-connected headaches, rated as 30 percent disabling prior to May 28, 2009, and as 50 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that granted service connection for headaches and assigned an initial rating of 30 percent, effective from May 23, 2003.

The Veteran testified at a hearing before an RO Decision Review Officer (DRO) in February 2006 and at a videoconference hearing before the undersigned Veterans Law Judge in November 2007.  Transcripts of both hearings are associated with the files.

During the course of the appeal the RO issued a rating decision in July 2009 that increased the rating for the service-connected headaches to 50 percent, effective from May 28, 2009.  The Veteran specifically informed the Board he is not satisfied with this increased rating and wants his appeal to be considered.

When this issue was most recently before the Board in June 2010, it was remanded for further development.  The files have now been returned to the Board for further appellate action.
 
The issue of entitlement to service connection for a neck condition has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  From May 23, 2003, to May 28, 2009, the service-connected headaches were manifested by prostrating headaches more than once per week, but not by very frequent and prolonged attacks that were completely prostrating and productive of severe economic inadaptability. 

2.  The rating assigned for the service-connected headache disability from May 28, 2009, is the highest rating available under applicable schedular criteria, which adequately describe the Veteran's disability level and symptomatology


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for headaches prior to May 28, 2009, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010). 

2.  An initial rating in excess of 50 percent for headaches from May 28, 2009, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased compensation for the service-connected headache disability.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the Veteran was not provided complete notice with respect to his initial rating claim until March 2006, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in May 2009; the examiner's report resulted in increased disability rating from 30 percent to 50 percent.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded hearings before a DRO and before the Board.  

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).  The rating criteria in relevant part are as follows.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran was referred to the VA neurology clinic in May 2003 on referral by the ear/nose/throat (ENT) clinic.  The Veteran's primary complaint was intermittent dizziness but he also complained of chronic left-side neck pain radiating to the left side of his head.  In a July 2003 neurology clinic follow-up the Veteran reported continued chronic left-side neck and headache.

A September 2003 VA neurology clinic note records the Veteran reported current symptoms of headaches unilateral to the left portion of the head, occurring at least two times per week and involving moderate-to-severe pain without visual disturbance.  Dizziness was infrequent (less than twice per month) and not associated with head turning.  The clinical impression was migraine, persistent since youth.  The Veteran was noted to also have symptoms of sinusitis that were possibly playing a role, so he was prescribed both sinus medication and prophylactic anti-migraine medication.

A March 2004 VA neurology clinic follow-up shows the Veteran complained that therapy had failed to help his headaches.  However, his current complaints seemed to be quite different from the symptoms documented previously in that what he currently described as "headaches" was really neck pain radiating to the left side of the head to the left forehead.  The Veteran denied facial pain, visual complaint, or true headache quality to the pain.  The pain was often present in the morning on awakening but may occur later in the day after much turning of the head.  On examination, pain was produced by palpating the left shoulder region.  The clinical assessment was that the Veteran was experiencing occipital neuralgia due to compression of the occipital nerve at the nape of the neck and repeated contractions of the muscles of the neck.  The clinician stated the throbbing, migrainous-like nature of the pain may have been confused with migraine headaches.  This entity may be worsened by daily tension and even initiated by traumatic insult in the past.  The clinician described a treatment regimen including rest, massage and medication.  

During VA neurology clinic follow-up in September 2004, the Veteran reported he had benefitted greatly from the regimen of physical therapy although he discontinued the medication because it did not go well.  Over-the-counter migraine-strength pain medication seemed to be the most effective.  Headaches were now twice per month and not debilitating by any means.  The Veteran was advised to continue with physical therapy but was discharged from the clinic since his complaints seemed to have resolved.

The Veteran had a VA neurological examination in May 2005 in which the examiner reviewed the claims files and noted the Veteran's medical history in detail.  His current complaint was left occipital or nuchal pain radiating into the left temple.  He stated the headaches would come almost every morning and sometimes last all day.  He denied significant photophobia or phonophobia.  He denied nausea or vomiting with the headaches; he endorsed occasional dizziness when turning his head quickly but the examiner could not associate the dizziness with the headaches.  The Veteran was unable to articulate the nature of the pain, but pressing or rubbing an area at the base of the skull appeared to provide some relief.  The headaches were usually not disabling.  The Veteran was retired and his exercise was limited by an unrelated back problem; he spent most of his day going for walks and watching television and the headaches per se did not cause any impediment to his normal activities.  During examination the Veteran showed tenderness to palpation of the left trapezius muscle.  The examiner stated that the Veteran's headaches might be related to trauma such as trapezius muscle strain or might be related to anxiety and psychological tension.  In sum, the Veteran was having muscle tension headaches related possibly to trapezius strain and exacerbated by psychological factors.

The Veteran complained to the VA primary care clinic (PCC) in October 2005 that his headaches seemed to be getting worse and that he was unable to take his prescription medication.

A VA neurology clinic note in November 2005 states that in retrospect the Veteran appeared to have some symptoms (photophobia and nausea) more consistent with migraine than with simple occipital neuralgia as had been thought previously.   

In his substantive appeal, submitted in November 2005, the Veteran asserted his headaches required him to lie down with hot compresses on the left side of the face and neck, once or twice per week.  At such times the Veteran would be incapacitated.

The Veteran testified before a DRO in February 2006 that he had 10-12 headaches per month, treated with compresses and medication.  During such periods he would be sensitive to loud noise and sometimes to light.  On one occasion he had to lie down for two days.  He would sometimes become nauseous but would not vomit. 

A February 2006 letter from the Veteran's friend, Ms. LR, states she had known the Veteran for more than 40 years and had observed him experiencing severe headaches with blurred vision and dizziness.  Sometimes the pain was accompanied by sensitivity to light and noise.  

The Veteran's daughter, Ms. CR, submitted a letter in February 2006 stating the Veteran suffered from severe headaches characterized by doctors as migraines.  These headaches could last two hours or two days.  Sometimes he could go for a week without a headache, or sometimes just a day.  During attacks the Veteran would lie in bed unable to eat, sleep, stand up or talk; any light or noise would annoy him.  He would have blurred vision and red, teary eyes.  He would be unable to chew solid food.

The Veteran presented to the VA neurology clinic for follow-up in March 2006.  The Veteran reported headaches approximately three times per week, usually lasting a few hours although he felt the headaches had become longer during recent months.  The pain was described as throbbing, without auras.  The headaches were accompanied by tearing in both eyes but no rhinorrhea.  The clinical impression was migraines without auras.  The treatment plan was to change medication and to advise the Veteran to reduce intake of caffeine.

Private medical records from Advanced Diagnostic Pain Treatment Center in June 2006 show complaint of 2-3 migraine headaches per week on the left side of the head and lasting 1.5 hours.

The Veteran presented to the VA neurology clinic in August 2006 for migraine headache management.  The Veteran reported the new medication regimen was helping, although he still had between 2-3 headaches per week.  The headaches were similar in character in that they would start in the left occipital area and spread to the left frontal, would be associated with photophobia and phonophobia and would last approximately two hours.  Symptoms were alleviated by cold compresses and retiring to a dark room.  The clinical impression was migraine headaches that seemed to be improved on current medication.

In September 2006 the Veteran was approved for a more powerful anti-migraine prescription medication.

In October 2006 the Veteran reported to the VA neurology clinic that his headache frequency had been improved by the new medication.  He currently had 1-2 headaches per week, managed by warm compresses and avoidance of overmedication.  The clinical impression was longstanding migraines, overall somewhat better on two prophylactic agents.

The Veteran reported to the VA neurology clinic in April 2007 that his headaches had not changed significantly and that he had not had any real bad headaches for a long time.

A VA neurology clinic note in October 2007 shows the Veteran reported headaches about 2-3 times per week lasting up to 48 hours, associated with phonophobia and photophobia and with increased lacrimation and conjunctival injection.  Headaches were relieved by rest and medication.  The clinician noted he would consider a diagnosis of hemicrania versus cluster headaches since the Veteran's headache was always sidelocked to the left side (no right-side headache in 20 years).

The Veteran testified before the Board in November 2007 that he had severe headaches 2-3 times per week, during which he would have to lie down in a dark room for 10-60 minutes.  Because of his frequent headaches he no longer traveled long distances by himself.  The Veteran was no longer working, having retired from the Post Office due to his age.  

The Veteran reported to the VA neurology clinic in December 2007 that the new medication regimen had only helped minimally.  He continued to have headaches 2-3 times per week, with 8/10 maximal intensity and relieved primarily by rest.  No visual, motor or sensory changes were associated with the headaches.  Examination was unchanged.  The diagnosis was most likely headache versus hemicranias, rather than cluster headaches, because the Veteran did not pace during attacks but rather laid down to rest.  

A VA neurology clinic note dated in February 2008 records the Veteran reported 2-3 headaches per week, 9/10 in intensity and lasting 1-2 days.  Headaches were dull and non-radiating and associated with left lacrimation/conjunctival injection and with nausea and phobia.  Symptoms were alleviated by rest, lying down and medication and were exacerbated by bending over and by exposure to light.

The Veteran reported to the VA neurology clinic in March 2008 that he was satisfied with his medication regimen for now, combined with putting himself in a dark room with cool compresses.  He continued to experience headaches 2-3 times per week with severity and duration as previously reported.
  
In July 2008 the Veteran reported to the VA neurology clinic that since his last visit he had developed left-side neck and shoulder pain traveling up the back of the head, occurring twice per week and usually associated with stress, anxiety or exertion.  The Veteran was able to completely resolve these symptoms by massaging the affected areas.  The Veteran stated he was very satisfied with his current migraine management.  The clinician stated the new headache described by the Veteran was most likely cervicogenic and not requiring intervention.

The Veteran complained to the VA neurology clinic in September 2008 of a severe headache last week that had lasted three days; a private physician in a walk-in clinic had diagnosed sinusitis and provided medication that resulted in some relief of symptoms.  The Veteran reported continued migraines 2-3 times per week but not as severe.  Headaches were occasionally accompanied by nausea and by photophobia but not by visual changes.  The clinician's impression was that the severe headache reported by the Veteran was caused by sinusitis with possible concurrence of the usual headaches.

In January 2009 the Veteran complained to the VA neurology clinic of a recent severe left-side headache of 10/10 severity that rendered him unable to leave his bed for three days.  He reported photophobia, phonophobia, some nausea without vomiting, chills, rhinorrhea and coughing blood.  He consulted a private physician who prescribed medications that provided some relief, although mild pain in the left side persisted.  The Veteran reported having had around 20 migraine attacks over the space of a year, about 2-3 per month, but the most recent attack was much worse than his baseline symptoms.  He had one similar episode the previous year.  The treatment plan was to increase the dosage of his medication.     

On review of the evidence above the Board finds the Veteran's symptoms prior to May 2009 more closely approximated the criteria for the current 30 percent rating.  He clearly had one or more migraine attacks per month, so the currently-assigned 30 percent rating is appropriate.  However, the criteria for the higher 50 percent rating are much higher: "very frequent" and "completely prostrating and prolonged" attacks productive of "severe economic inadaptability."  The provisions of DC 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement had to be met in order for an increased rating to be assigned).  Accordingly, all the conditions listed in DC 8100 must be met.

In this case the Veteran reportedly had at worst 2-3 migraine attacks per week of varying severity, although the frequency was more typically 2-3 per month and accordingly not "very frequent."  The Veteran, Ms. LR and Ms. CR described occasional attacks that were arguably completely prostrating, but attacks of such severity were infrequent according to the Veteran's own accounts to his medical providers.  Finally, there is no indication the Veteran's headaches ever resulted in severe economic inadaptability during the period.  Accordingly, the Board finds the disability on appeal did not approach the criteria for the 50 percent rating prior to May 28, 2009.

The Board will now address symptoms beginning May 28, 2009, currently rated as 50 percent disabling.

The Veteran had a VA neurological examination in May 2009.  The examiner reviewed the claims files and noted the Veteran's history in detail.  The Veteran reported current headaches varying in frequency from 2-3 per week to 2-3 per month.  Headaches typically started as a sharp pain in the left side of the neck and then radiating to the left eye and left frontal area.  Headaches were sometimes associated with nausea and vomiting as well as occasional left eye tearing.  Headaches typically lasted a minimum of 1 hour and a maximum of 3-4 hours.  Aggravating factors were light and sound, while alleviating factors were medication and a dark, quiet room.  Headaches were prostrating in nature for a short time until the medication took effect.  Clinical examination was grossly normal.  The examiner's impression was migraine headaches with mild-to-moderate residual functional impairment.

A VA neurology clinic note dated in October 2009 states the Veteran's headaches were unchanged since his last clinical appointment.  He continued to have two headaches per week that intermittently interfered with his quality of life, but he had learned to live with it.  Duration of headaches typically was 60-90 minutes; for severe pain he would take medication.  He reported poor sleep pattern, which he attributed to a long history of having worked the night shift.  He denied diplopia, weakness, sensory changes, gait impairment, dysarthria or vertigo.  The clinical impression was migraine headaches still suboptimally controlled despite trials of multiple prophylactic agents and now not on any prophylaxis.  His poor sleep patterns could be contributing to making the migraines harder to treat.  The Veteran's complaint of lancing pain to the temple and retroorbital could be a feature of trigeminal neuralgia as well as migraine.  The treatment plan was to try a new prophylactic agent.

A VA neurology clinic note dated in December 2008 records the Veteran had presented to the urgent care clinic in November with his typical headache, although for the first time ever the headache was on the right.  The headache resolved after four days and he was currently pain-free.  The clinician noted the Veteran was exquisitely sensitive to medication, so the treatment plan was to adjust the medication regimen very slowly.

A VA neurology clinic note dated in January 2010 states the Veteran's usual headache pattern was headaches 2-3 times per week and lasting hours.  He usually had to lie down in a dark room due to occasionally-severe photophobia.  The Veteran declined injections or massage therapy, stating that overall he was satisfied with the minimal relief he was getting from current medications.  Clinical examination was grossly normal and unchanged from previous visits.   

A VA neurology clinic note in July 2010 states the Veteran's current symptoms were sharp and twisting pain on the right and left side of the neck, exacerbated by movement of the head, and continued headaches characteristically left-side and frontal.  The headache and neck pain had not improved since the last clinical visit.  The Veteran had not been taking his prescription medications since the last clinical visit, but he had been going to physical therapy.  The clinical assessment in relevant part was stable but unimproved left-sided headaches.

In November 2010 the Veteran complained to the VA neurology clinic of right-side neck pain causing a throbbing right-side headache.  The Veteran stated he took medication only when the headache was severe; overall the headaches remained the same and symptoms were tolerable.  Headaches occurred 4-5 times per week and lasted 30-60 minutes.  On examination the neck and shoulder were very tender to touch.  The clinical impression was migraines with cervicogenic component.

The Veteran presented to the VA neurology clinic in December 2010 complaining that his neck pain was significantly worse since he received Botox injections the previous month; when the neck pain was at its worst it caused headaches.  There was significant muscle tightness on examination.  The clinical impression was muscle spasm after Botox, which could be treated conservatively.  Of note, the current pain was reportedly worse on the left side, whereas historically pain had been exclusively on the left side.

In January 2011 the Veteran complained to the VA neurology clinic that his symptoms were significantly worse after Botox injection.  He complained of daily headaches ranging from 3/10 to 9/10.  He would lie down and take medication for each headache, whereas previously he had reported taking medication only for very severe headaches.  Clinical examination was significant for right trapezius muscle tenderness and muscle stiffness.  

On review, the currently-assigned rating of 50 percent from May 28, 2009, is the highest possible schedular rating under DC 8100.  There is no other applicable diagnostic code under which the disability could be alternatively rated that would potentially result in a higher schedular evaluation.   

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA, his testimony, and the statements provided by Ms. LR and Ms. CR.

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, Ms. LR and Ms. CR can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded.

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that his headache disorder on appeal renders him unemployable.  Accordingly, a claim for TDIU is not raised by this appeal.

In sum, based on the evidence and analysis above the Board has found the criteria for evaluation of the service-connected headaches in excess of 30 percent prior to May 28, 2009, in excess of 50 percent from that date are not met.  Accordingly, the claim must be denied.

The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to an initial rating for the service-connected headaches in excess of 30 percent prior to May 28, 2009, and in excess of 50 percent from that date, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


